                Case 3:20-cv-00173-JR 12/26/2019
                                       Document 10:58
                                                 2-1 AM
                                                      Filed 01/31/20                           Page 1 of 3
                                          19CV55823



  1

  2

  3

  4

  5                      IN THE CIRCUIT COURT FOR THE STATE OF OREGON

  6                                FOR THE COUNTY OF MULTNOMAH

  7    GLENN OB
             OBST,
                ST,                                             ))
                                                                )) Case No.:
  8                   Plaintiff,                                ))
                                                                )) COMPLAINT FOR PERSONAL INJURY
  9           vs.
              vs.                                                )) (Negligence)
                                                                ))
 10    TA OPERATING LLC, doing business as                        ) CLAIM IS NOT SUBJECT TO MANDATORY
       TRAVELCENTERS OF AMERICA,                                )) ARBITRATION
 11                                                             ))
                      Defendant.                                )) Claim: $201,002.66
 12                                                               ) ORS 21.160 (1)(c)

 13           Plaintiff alleges:

 14                                          CLAIM FOR RELIEF

 15                                      (Negligence-Personal Injury)

 16                                                              1.

 17           At all material times, plaintiff was and is now, an individual residing in California with

 18    occasional business travel to Oregon. At all material times, defendant was, and is now, an Ohio

 19    corporation authorized to do business in the State of Oregon.

 20                                                              2.

 21           Prior to December 26, 2017 plaintiff Glenn Obst was working as an over-the-road truck

 22    driver in the course and scope of this employment with Redding Lumber Transport. Plaintiff

 23    stopped to spend the night in Troutdale, Oregon at defendant TA Operating LLC, doing business

 24    as TravelCenters of America ("TA").
                                   (“TA”).

 25    ////
         //

Page    – COMPLAINT FOR PERSONAL INJURY (Negligence)
       1—

                                          M A C M I L L A N , SCHOLZ
                                          MACMILLAN,          SCHOLZ &    & MARKS,
                                                                            M A R K S , P.C.
                                                                                        P.C.
                                                      A T T O R N E Y S AT
                                                      ATTORNEYS         A T LAW
                                                                            LAW


                                                                                                      Exhibit 1
                                                                                                              1
                                                  900 S.W. FIFTH AVENUE, SUITE 1800
                                                       PORTLAND, OREGON 97204                         Exhibit
                                                        TELEPHONE (503) 224-2165

                                                                                                   Page 1
                                                                                                   Page 1 of
                                                                                                          of 3
                                                                                                             3
                Case 3:20-cv-00173-JR              Document 2-1                     Filed 01/31/20   Page 2 of 3




  1                                                                 3.

  2           On or around December 26, 2017, plaintiff was walking across the TA parking lot in icy

  3    conditions. Plaintiff was seriously injured when he slipped and fell in the TA parking lot.

  4                                                                 4.

  5           At all material times herein, the defendant was negligent in failing in its duty to maintain

  6    and keep its premises in a reasonably safe condition for plaintiff and other guests, and further

  7    foreseeably caused plaintiff's
                          plaintiff’s injuries, in one or more of the following particulars:

  8            (a) In failing to clear the TA parking lot of icy conditions for reasonably foreseeable uses

  9    when it knew or should have known that failure to do so would pose an unreasonable risk of in-

 10    jury to plaintiff and other guests;

 11            (b) In failing to warn guests using the TA parking lot by means of signage or a verbal

 12    statement of the hazardous icy conditions of the TA parking lot when it knew or should have

 13    know conditions were hazardous and guests were using the TA parking lot to access their vehi-

 14    cles or rooms of the TA;

 15            (c) In failing to reasonably inspect the premises to identify the hazard created by the icy

 16    TA parking lot; and

 17            (d) In failing to prevent patrons from using the TA parking lot until such time that it

 18                could be made safe.

 19                                                                 5.

 20           As a direct and proximate result of defendant's
                                                  defendant’s negligence, plaintiff suffered a fractured

 21    knee. Treatment of this injury necessitated extensive medical treatment including surgery. This

 22    injury caused and continue to cause plaintiff pain, suffering discomfort, inconvenience,

 23    embarrassment, mental distress and interference in his usual activities on a permanent basis, all

 24    to his noneconomic damages in the amount of 150,000.00.

 25    ////
         //

Page    – COMPLAINT FOR PERSONAL INJURY (Negligence)
       2—
                                             M A C M I L L A N , SCHOLZ
                                             MACMILLAN,          SCHOLZ &    & MARKS,
                                                                               M A R K S , P.C.
                                                                                           P.C.
                                                         A T T O R N E Y S AT
                                                         ATTORNEYS         A T LAW
                                                                               LAW


                                                                                                           Exhibit 1
                                                                                                                   1
                                                     900 S.W. FIFTH AVENUE, SUITE 1800
                                                          PORTLAND, OREGON 97204
                                                           TELEPHONE (503) 224-2165
                                                                                                           Exhibit
                                                                                                         Page 2
                                                                                                         Page 2 of
                                                                                                                of 3
                                                                                                                   3
                Case 3:20-cv-00173-JR            Document 2-1                     Filed 01/31/20   Page 3 of 3




  1                                                               6.

  2           As a further direct result of defendant's
                                            defendant’s negligence, plaintiff has incurred reasonable and

  3    necessary medical expenses in the amount not less than $60,002.66. Plaintiff reserves the right

  4    to amend this amount prior to the time of trial.

  5                                                               7.

  6           WHEREFORE, plaintiff prays for judgment against defendant in the amount of $150,000

  7    noneconomic damages, $60,002.66 economic damages, and for costs, disbursements and pre-

  8    judgment interests incurred herein, and such other relief as the Court deems proper.

  9           DATED this Thursday, December 26, 2019.

 10                                                                       MacMILLAN, SCHOLZ & MARKS, P.C.

 11

 12                                                                              /s/ Eric D. Virshbo
                                                                            By: Is/
                                                                               ERIC D. VIRSHBO, #021078
 13                                                                            evirshbo@msmlegal.com
                                                                               of Attorneys for Plaintiff
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

Page    – COMPLAINT FOR PERSONAL INJURY (Negligence)
       3—
                                           M A C M I L L A N , SCHOLZ
                                           MACMILLAN,          SCHOLZ &    & MARKS,
                                                                             M A R K S , P.C.
                                                                                         P.C.
                                                       A T T O R N E Y S AT
                                                       ATTORNEYS         A T LAW
                                                                             LAW


                                                                                                          Exhibit 1
                                                                                                                  1
                                                   900 S.W. FIFTH AVENUE, SUITE 1800
                                                        PORTLAND, OREGON 97204                            Exhibit
                                                         TELEPHONE (503) 224-2165

                                                                                                       Page 3
                                                                                                       Page 3 of
                                                                                                              of 3
                                                                                                                 3
